 1    Judy Rabinovitz*
      Michael Tan*
 2    Omar Jadwat*
      Lee Gelernt*
 3    Anand Balakrishnan*
      Daniel Galindo (SBN 292854)
 4    ACLU FOUNDATION
      IMMIGRANTS’ RIGHTS PROJECT
 5    125 Broad Street, 18th Floor
      New York, NY 10004
 6    T: (212) 549-2660
      F: (212) 549-2654
 7    jrabinovitz@aclu.org

 8
     Attorneys for Plaintiffs (Additional counsel listed on following page)
 9

10                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
11
      INNOVATION LAW LAB, et al.,                       CASE NO.: 3:19-CV-00807-RS
12
                     Plaintiffs,                        ORDER REGARDING PARTIES’
13                                                      JOINT MOTION TO
                                                        TEMPORARILY HOLD ORDER TO
14                   v.                                 SHOW CAUSE IN ABEYANCE

15    ALEJANDRO MAYORKAS, et al.,

16                   Defendants.
17

18

19

20

21

22

23

24

25

26

27

28

      PROPOSED ORDER REGARDING PARTIES’ JOINT MOTION TO TEMPORARILY HOLD
            ORDER TO SHOW CAUSE IN ABEYANCE, CASE NO. 3:19-cv-00807-RS
 1   Katrina Eiland (SBN 275701)                Sean Riordan (SBN 255752)
     Cody Wofsy (SBN 294179)                    AMERICAN CIVIL LIBERTIES UNION
 2   ACLU FOUNDATION                            FOUNDATION OF NORTHERN
     IMMIGRANTS’ RIGHTS PROJECT                 CALIFORNIA, INC.
 3   39 Drumm Street                            39 Drumm Street
     San Francisco, CA 94111                    San Francisco, CA 94111
 4   T: (415) 343-0770                          T: (415) 621-2493
     F: (415) 395-0950                          F: (415) 255-8437
 5   keiland@aclu.org                           sriordan@aclunc.org
 6   Melissa Crow*
     SOUTHERN POVERTY LAW CENTER                Blaine Bookey (SBN 267596)
 7   1101 17th Street NW, Suite 705             Karen Musalo (SBN 106882)
     Washington, D.C. 20036                     Kathryn Jastram (SBN 127625)
 8   T: (202) 355-4471                          Sayoni Maitra*
     F: (404) 221-5857                          CENTER FOR GENDER & REFUGEE
 9   melissa.crow@splcenter.org                 STUDIES
10                                              200 McAllister St.
     Gracie Willis*                             San Francisco, CA 94102
     SOUTHERN POVERTY LAW CENTER                T: (415) 565-4877
11   150 East Ponce de Leon Avenue, Suite 340   F: (415) 581-8824
     Decatur, GA 30030                          bookeybl@uchastings.edu
12   T: (404) 221-6700
     F: (404) 221-5857
13   gracie.willis@splcenter.org
14   Michelle P. Gonzalez***
     SOUTHERN POVERTY LAW CENTER
15   P.O. Box 370037
     Miami, FL 33137-0037
16   T: 786-753-1383
     F: 786-237-2949
17   mich.gonzalez@splcenter.org
18   Steven Watt*
     ACLU FOUNDATION HUMAN RIGHTS
19   PROGRAM
     125 Broad Street, 18th Floor
20   New York, NY 10004
     T: (212) 519-7870
21   F: (212) 549-2654
     swatt@aclu.org
22

23   Attorneys for Plaintiffs
24   *Admitted pro hac vice
     ***Pro hac vice application forthcoming
25

26

27

28

     PROPOSED ORDER REGARDING PARTIES’ JOINT MOTION TO TEMPORARILY HOLD
           ORDER TO SHOW CAUSE IN ABEYANCE, CASE NO. 3:19-cv-00807-RS
                                             ORDER
 1

 2          The Parties Joint Motion to Temporarily Hold the Order to Show Cause in Abeyance is

 3   hereby granted. Plaintiffs will file a status report with the Court on August 30, 2021.

 4   IT IS SO ORDERED.
 5

 6
           August 16, 2021
      Date _________________                              _________________________
 7                                                        Hon. Judge Richard Seeborg
                                                          U.S. District Court Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                      1
      PROPOSED ORDER REGARDING PARTIES’ JOINT MOTION TO TEMPORARILY HOLD
            ORDER TO SHOW CAUSE IN ABEYANCE, CASE NO. 3:19-cv-00807-RS
